Citation Nr: 1140866	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1942 to February 1946. He died in April 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 administrative decision of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that although the appellant submitted an untimely February 2008 notice of disagreement (NOD), the RO subsequently readjudicated the claim in a May 2008 statement of the case (SOC). Thereafter, the appellant filed a timely June 2008 substantive appeal, via a VA Form 9. The Board finds it has jurisdiction over the claim on appeal and listed it on the title page accordingly. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In February 2007, the appellant submitted an Application for Dependency and Indemnity Compensation (DIC) benefits, via a VA Form 21-534, in order to reopen the claim on appeal. She contends that she is the surviving spouse of the Veteran, there were no children born of the marriage, and that the record includes marriage licenses showing authority of her marriage to the Veteran in May 1985 and June 1985 in the Republic of the Philippines. Moreover, the appellant asserted in a February 1989 personal statement that she and the Veteran lived together as husband and wife from October 1984 until his death in April 1986.

The governing law provides that DIC benefits and non-service connected death pension benefits may be paid to the surviving spouse of a Veteran if certain requirements are met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West Supp. 2010).

A 'surviving spouse' is defined as (1) a person of the opposite sex in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3) (West Supp. 2010); 38 C.F.R. § 3.50(b) (2011).

DIC payable under 38 U.S.C.A. § 1310(a) may be paid to the surviving spouse of a Veteran who died on or after January 1, 1957, who was married to the Veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. § 1304 (West Supp. 2010); 38 C.F.R. § 3.54(c) (2011). Death pension may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death; (2) for any period of time if a child was born of the marriage, or was born to them before the marriage, or (3) prior to January 1, 1957 for World War II Veterans. 38 C.F.R. § 3.54(a) (2011). 

Applicable law further provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred one year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; (b) the claimant entered into the marriage without knowledge of the legal impediment; (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death. 38 C.F.R. § 3.52 (2011). 

The term 'legal impediment' under the above regulation has been interpreted in an opinion by the VA Office of General Counsel to include the requirement of a marriage ceremony by a jurisdiction which does not recognize common law marriage. See VAOPGCPREC 58-91 (July 17, 1991). This effectively means that an attempted common law marriage may be recognized as valid for VA purposes, even where not legally recognized in a particular jurisdiction, provided the claimant had no knowledge of that state law legal impediment. Furthermore, where a surviving spouse has submitted proof of marriage in accordance with 38 C.F.R. § 3.205(a) and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of the fact. 38 C.F.R. § 3.205(c) (2011). 

The United States Court of Appeals for Veterans Claims (Court) held that in cases where there is an impediment to entering into a common law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common law marriage could be deemed valid. See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996). The Court then held that the claimant must be given an opportunity to submit a signed statement pursuant to 38 C.F.R. § 3.205(c), indicating that she had no knowledge of an impediment to the marriage. Id.

In this case, the Board acknowledges that the jurisdiction in which the appellant resides does not recognize common law marriages. Sandoval v. Brown, 7 Vet. App. 7, 10 (1994) (noting that the Republic of the Philippines does not recognize common law marriage). Nonetheless, the appellant may still attempt to recover under the theory that there was an attempted common law marriage, of which she was unaware would not be legally sanctioned. As noted above, the appellant contends that she and the Veteran lived together as husband and wife prior to their ceremonial marriages until the Veteran's death, and she has submitted affidavits in support of that contention dated June 1988, August 1990, November 1990, April 1993, and January 2009. Therefore, the appellant should be given an opportunity to submit a signed statement, pursuant to 38 C.F.R. § 3.205(c), indicating whether or not she had knowledge of the legal impediment (that the Republic of the Philippines does not recognize common law marriages) to her attempted common law marriage with the Veteran in October 1984, the date she asserted such an attempt was made.  In addition, the appellant should be furnished the appropriate notice as required in the Veterans Claims Assistance Act of 2000 (VCAA).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	

1.  Send the appellant the appropriate VCAA notice that provides notification regarding the evidence needed to substantiate the claim to reopen the claim for entitlement to recognition as the surviving spouse of the Veteran. 

2.  Contact the appellant and ask her to provide a signed statement, pursuant to 38 C.F.R. § 3.205(c), indicating whether or not she had knowledge of the legal impediment (that the Republic of the Philippines does not recognize common law marriages) to her attempted common law marriage with the Veteran in October 1984, the date she asserted such an attempt was made. Any response received should be associated with the claims file.

3.  The issue on appeal should be readjudicated, to include consideration of 38 C.F.R. § 3.52 and VAOPGCPREC 58-91 (June 17, 1991). If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 


	(CONTINUED ON NEXT PAGE)



must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).




